Citation Nr: 0928647	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1957 to March 
1961.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 2006, a hearing was held before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is associated with the Veteran's claims file.  In his 
July 2006 VA Form 9, substantive appeal, the Veteran 
requested a travel board hearing.  His request was later 
withdrawn.  


FINDING OF FACT

Low back disability was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
low back disability otherwise related to the Veteran's active 
duty service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A December 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Likewise, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board finds that VA has complied with all assistance 
provisions of VCAA.  The Veteran's service treatment records 
and pertinent post-service treatment records have been 
secured, to include treatment records from the Big Spring VA 
Medical Center (VAMC).  In a December 2006 statement, VA 
indicated that it had conducted a thorough search for 
additional records of in-service treatment from Long Beach 
Naval Hospital and Balboa Naval Hospital.  The National 
Personnel Records Center (NPRC) indicated that no records 
could be found from either the Long Beach Naval Hospital or 
Balboa Hospital.  The Veteran was then informed that he 
should submit any additional information to aid in the 
search, or the claim would be adjudicated based upon the 
evidence already of record.  See Washington v. Nicholson, 19 
Vet. App. 362, 370 (2005) (citing Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Veteran submitted no additional 
information.  Due to any missing service treatment records, 
the Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The evidence of record contains a VA 
examination performed in December 2005.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service treatment records reflect that in July 1957, the 
Veteran sought treatment for a sore back due to a bunk bed 
which fell on him.  It was noted in the record that his back 
did not bother him over the weekend immediately following the 
incident, and that aspirin and heat were prescribed as 
treatment.  The Veteran's service separation exam in March 
1961 was silent for any complaints, findings, treatment or 
diagnosis related to the back.  His 'spine, other 
musculoskeletal' was clinically evaluated as normal.  

VAMC treatment records from May 1992 to May 2000 are silent 
for any complaints, findings, treatment or diagnosis related 
to the back.  

VA outpatient treatment records from May 2000 to December 
2005 show that in October 2000, the Veteran was experiencing 
chronic low back pain which radiated to his right hip.  In 
February 2001, chronic low back pain due to spinal canal 
stenosis was diagnosed.  It was also noted that x-rays of the 
lumbar spine were "unremarkable, except for a minimal degree 
of lumbar spondylosis, all disc spaces [were] well 
preserved."  In August 2005, the Veteran complained of pain 
in his posterior thighs but denied any back pain.

A September 2005 MRI revealed a "mild narrowing of the canal 
due to central bulges at L3-4 and L4-5; neural foraminal 
narrowing on the right at L5-S1, and to a lesser extent, on 
the right at L3-4; and facet degenerative changes on the 
right at L5-S1."  An x-ray showed normal alignment of the 
lumbar spine and degenerative disc disease at L3-4, L4-5, and 
L5-S1.  Degenerative disc disease in the lumbar spine was 
diagnosed.

On December 2005 VA examination, the Veteran reported that 
after the bunk bed fell on his back in 1957, he did not 
"hurt" immediately thereafter.  Approximately 3 weeks 
later, he felt sudden pain and sought treatment at the Long 
Beach Dispensary and then at the Balboa Naval Hospital where 
he received a spinal injection in his back.  He reported that 
following the spinal injection he did not have any further 
problems with his back until he got out of service.  Upon 
physical examination, the examiner diagnosed lumbar spine 
injury with osteoarthritis of lumbar spine with residual.  
The examiner opined that it is less likely as not that the 
Veteran's low back disability was caused by or a result of 
the single incident of back injury in service.  

At the October 2006 DRO hearing, the Veteran stated that his 
low back disability has continued since the 1957 in-service 
incident and he has been taking Demerol which was prescribed 
to him by a VA doctor.  

While acknowledging the Veteran's sore back as a result of a 
bunk bed incident during service in July 1957, per the 
December 2005 VA examiner, such single incident in service 
did not result in the current chronic low back disability.  
As detailed, while the Veteran has reported that he underwent 
a spinal injection following the July 1957 incident, his 
March 1961 separation examination reflected that his spine 
was clinically evaluated as normal.  Moreover, a diagnosis 
related to the back was not rendered until March 2000, thus 
39 years after separation from service, and over 42 years 
after the bunk bed incident.  A lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
Likewise, a period without treatment after service is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board accepts the December 2005 VA opinion as probative 
medical evidence on the subject, as it was based on a review 
of all historical records and a thorough examination, and it 
contains detailed rationale for the medical conclusion.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 
1335 (Fed. Cir. 1999).  Given the depth of the examination 
report, and the fact that it was based on a review of the 
applicable record, the Board finds it is probative and 
material to the Veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  Moreover, there is no evidence to the 
contrary suggesting a link between a current disability and 
the incident in service.

The Board is unable to find any persuasive evidence in 
support of the claim that the Veteran's low back disability 
is related to service.  The Board acknowledges the Veteran's 
lay testimony with regard to his claimed back problems; but, 
as a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  The causal origins of the current back disorder are 
not matters on which a layperson may competently render an 
opinion.

The competent and probative evidence shows no indication of a 
nexus between the Veteran's current low back disability, and 
his period of active duty service.  Although medical evidence 
clearly demonstrates current diagnoses related to the low 
back, the evidence is against a finding that there is 
relationship between a current disability and service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for low back disability.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


